In this proceeding to determine whether a proposed annexation by the City of Middle-town of certain territory in the Village of Amehir and the Towns of Wallkill and Wawayanda is in the over-all public interest, the Hon. Gerald Nolan, the Hon. Joseph F. Gagliaedi and the Hon. John P. Donohoe, Justices of the Supreme Court, are herewith designated as Referees to hear and report to this court, together with their findings of fact and conclusions of law (Municipal Annexation Law [General Municipal Law, art. 17, § 712, subd. 6]). Beldoek, P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.